DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 24, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3 are allowable over the Prior Art of Record because it fails to teach or suggest a sharp measurement apparatus, comprising an actuator unit for adjusting the support member to rotate up and down with respect to the pivot so that the stylus is controlled to move along the target object, wherein the actuator unit includes: a casing partitioned into an upper space and a lower space by a partition; an arm coupling base to connect the casing and the support member; an upper actuator provided in the upper 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:

Morii (US Pub. No. 2021/0285751)
Hwang (US Pub. No. 2020/0370875)
Nakayama (US Pub. No. 2020/0132428)
Morii (US 10,571,238)
Shimaoka et al. (US 10,900,765)
Matsumiya et al. (US Pub. No. 2014/01237834)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861 
December 8, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861